Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  IRT PARTNERS L.P.; FRITANGA
  MONTELIMAR PLAZA, INC.; and
  SMOOTHIE SPOT II LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues IRT PARTNERS L.P.; FRITANGA

  MONTELIMAR PLAZA, INC.; and SMOOTHIE SPOT II LLC (hereinafter “Defendants”), and

  as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 16




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.       At all times material, Defendant, IRT PARTNERS L.P.1, owned and operated a

  commercial retail center located at 15700 SW 72nd Street, Miami, Florida 33193 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, IRT PARTNERS L.P., holds itself

  out to the public as “Shoppes at Lago Mar.”

          6.       At all times material, Defendant, IRT PARTNERS L.P., was and is a Foreign

  Limited Partnership, organized under the laws of the State of Georgia, with its principal place of

  business in Jacksonville, Florida.

          7.       At all times material, Defendant, PUBLIC SUPERMARKETS, INC, was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Lakeland, Florida.

          8.       At all times material, Defendant, FRITANGA MONTELIMAR PLAZA, INC.,

  owned and operated a restaurant business at 15722 SW 72nd Street, Miami, Florida 331932

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, FRITANGA




  1
    Miami-Dade Property Appraiser lists the owners of the Commercial Property as “Barbara Miller” and “Equity
  One, Inc.”. However, the Special Warranty Deed recorded with the Miami-Dade County Clerk of Courts on
  February 22, 1999 lists Defendant, IRT PARTNERS L.P, as the grantee of the Commercial Property with no
  subsequent deeds being recorded since. According to IRT PARTNERS L.P.’s 2021 Annual Report, its sole General
  Partner is listed as “Regency Centers, L.P.”. According to Regency Centers, L.P.’s 2021 Annual Report, its sole
  General Partner is listed as “Regency Centers Corporation”. On March 1, 2017, Articles of Merger of “Equity One,
  Inc.” with and into “Regency Centers Corporation” was filed with the State of Florida. On May 5, 2017, Defendant,
  IRT PARTNERS L.P., filed an Amendment to Certificate of Authority removing “Equity One, Inc.” as its sole
  General Partner and adding “Regency Centers, L.P.” in its place. Barbara Miller is a former Vice-President & Head
  of Property Management of the former “Equity One, Inc.”.
  2
    This address is located within the commercial retail center owned and operated by Defendant, IRT PARTNERS
  L.P., listed at 15700 SW 72nd Street, Miami, Florida 33193.
                                                          2
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 16




  MONTELIMAR PLAZA, INC., holds itself out to the public as “Fritanga Montelimar.”

          9.      At all times material, Defendant, FRITANGA MONTELIMAR PLAZA, INC.,

  was and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with

  its principal place of business in Miami, Florida.

          10.     At all times material, Defendant, SMOOTHIE SPOT II LLC, owned and operated

  a restaurant business at 15708 SW 72nd Street, Miami, Florida 331933 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, SMOOTHIE SPOT II LLC, holds

  itself out to the public as “Smoothie Spot of West Kendall.”

          11.     At all times material, Defendant, SMOOTHIE SPOT II LLC, was and is a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

          12.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                          FACTUAL ALLEGATIONS

          13.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

          14.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive


  3
   This address is located within the commercial retail center owned and operated by Defendant, IRT PARTNERS
  L.P., listed at 15700 SW 72nd Street, Miami, Florida 33193.
                                                        3
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 16




  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         15.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         16.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         17.     Defendant, IRT PARTNERS L.P., owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

         18.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         19.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about October 13, 2020 and April 7,

  2021 encountering multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately four (4) miles from his residence, and is

  near other businesses and restaurants he frequents as a patron. He plans to return to the


                                                    4
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 16




  Commercial Property and the businesses located within the Commercial Property within two (2)

  months of the filing of this Complaint, specifically on May 22, 2021.

          20.   Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on May 22, 2021.

          21.   The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          22.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.




                                                  5
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 16




         23.     Defendants, IRT PARTNERS L.P.; FRITANGA MONTELIMAR PLAZA, INC.;

  and SMOOTHIE SPOT II LLC, own and/or operate a place of public accommodation as defined

  by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  Defendants, IRT PARTNERS L.P.; FRITANGA MONTELIMAR PLAZA, INC.; and

  SMOOTHIE SPOT II LLC, are responsible for complying with the obligations of the ADA. The

  place of public accommodation that Defendants, IRT PARTNERS L.P.; FRITANGA

  MONTELIMAR PLAZA, INC.; and SMOOTHIE SPOT II LLC, own and operate the Commercial

  Property Business located at 15700 SW 72nd Street, Miami, Florida 33193.

         24.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         25.     Defendant, IRT PARTNERS L.P., as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Counts I through III.


                                                   6
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 16




         26.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         27.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                 COUNT I – ADA VIOLATIONS
                                  AS TO IRT PARTNERS L.P.

         28.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  27 above as though fully set forth herein.

         29.     Defendant, IRT PARTNERS L.P., has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

                                                   7
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 16




    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Commercial Property, include but are not limited to, the following:

       A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and


                                                      8
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 16




         accessible. Violation: There are inaccessible routes between sections of the facility. These are

         violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

         206.2.2, 303, 402 and 403, whose resolution is readily achievable.

iv.      There are objects on the path of travel at the facility that protrude more than the maximum

         allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 v.      The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

         thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

         entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

         Standards, whose resolution is readily achievable.

vi.      The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

         Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

         4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                            COUNT II – ADA VIOLATIONS
           AS TO IRT PARTNERS L.P. AND FRITANGA MONTELIMAR PLAZA, INC.

             30.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      27 above as though fully set forth herein.

             31.     Defendants, IRT PARTNERS L.P and FRITANGA MONTELIMAR PLAZA,

      INC., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

      by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

      Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

      violations that Plaintiff encountered during his visit to the Commercial Property, include but are

                                                       9
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 16




       not limited to, the following:

          A. Public Restrooms

   i.     The plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

          than 12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

          requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

 iv.      The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

          at the required location. Violation: The toilet paper dispenser is not mounted in accordance

          with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

          Standards, whose resolution is readily achievable.

  v.      The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                       10
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 16




                                 COUNT III – ADA VIOLATIONS
                      AS TO IRT PARTNERS L.P. AND SMOOTHIE SPOT II LLC

            32.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

     27 above as though fully set forth herein.

            33.       Defendants, IRT PARTNERS L.P. and SMOOTHIE SPOT II LLC, have

     discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

     inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

     has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

     Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

     the following:

        A. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

        B. Public Restrooms

   i.   The plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ii.    There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iii.   The plaintiff could not use the accessible toilet compartment door without assistance, as it is

                                                       11
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 16




       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 iv.   The plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 vi.   The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

vii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

       are not fully wrapped or insulated outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.


                                                    12
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 16




       C. Entrance Access and Path of Travel

  i.   The plaintiff could not traverse through areas of the restaurant, as the required 36” path is not

       provided. Violation: A continuous path of travel connecting all essential elements of the

       restaurant is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and

       Sections 206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                   RELIEF SOUGHT AND THE BASIS

           34.     The discriminatory violations described in Counts I through III are not an exclusive

    list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

    of public accommodation in order to photograph and measure all of the discriminatory acts

    violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

    further requests to inspect any and all barriers to access that were concealed by virtue of the

    barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

    equal enjoyment of the Commercial Business and businesses located within the Commercial

    Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

    and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

    measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           35.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

    businesses and facilities; and has otherwise been discriminated against and damaged by the


                                                    13
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 14 of 16




   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           36.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           37.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.




                                                      14
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 15 of 16




          38.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          39.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          40.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 15700 SW 72nd Street,

   Miami, Florida 33193, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all


                                                    15
Case 1:21-cv-21486-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 16 of 16




   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


      Dated: April 16, 2021.

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 S.W. 74th Court
                                                       Miami, Florida 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                       By: ___/s/_Anthony J. Perez________
                                                              ANTHONY J. PEREZ
                                                              Florida Bar No.: 535451




                                                    16
